DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1, 3-7, 9-18, 20, and 23-24 is/are pending.  Claim(s) 12-16 and 23-24 is/are withdrawn.  Claim(s) 2, 8, 19, 21-22, and 25 is/are canceled.

Allowable Subject Matter
Claims 3-7, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.

Response to Arguments
With respect to the 35 USC 112(b) rejection of claim 11, Applicant’s amendments do no address the clarity issue and therefore are repeated herein. 
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-11, 17-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “at least one of the secondary flow openings adjacent to the shaping component”.  It is unclear if this is the same or a different than the instance of the feature introduced in claim 10 (from which claim 11 depends).  For purposes of examination the Examiner considers this language to be “the at least one of the secondary flow openings adjacent to the shaping component”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bertini, et al (Bertini) (US 2019/0380851 A1).
Regarding Claim 1, Bertini teaches a vascular shunt frame with improved apposition (e.g. Figures 1B, 3B, 3B), comprising a main body tube (radially outer stent-graft between ends #112, #114), wherein
the main body tube includes a terminal end (#112), 
at least one face of the main body tube is provided at the terminal end (end face at #112) and is provided with a sealing covering (e.g. annotated Figures 3B-3C below; these are sealing covering because, e.g. [0035] these opening have inner walls that are not at the edges only and because [0029] notes any fluid must exit via a branch), 
the main body tube comprises a tubular main body covering (e.g. Figure 1C, between ring stents), 
the sealing covering is in a sealed connection with the main body tube covering at the at least one end face (e.g. Figure 3B-3C, [0029]), 
the sealing covering is provided with a main blood flow opening (e.g. Figures 3B-3C, one of lumens of #s 108), and 
an edge of the main blood flow opening is provided with a shaping component (the frame forming the one of #s 108). 


    PNG
    media_image1.png
    672
    1340
    media_image1.png
    Greyscale

Annotated Figures 3B-3C, Bertini

Regarding Claim 2, the shaping component is on the sealing covering on the edge and away from the side wall of the main body tube (e.g. Figures 3B-3C).
Regarding Claim 9, there is at least one secondary blood flow opening on the sealing covering (the other of the #108s’ lumens), at least one secondary body tube is disposed in the main body tube (e.g. Figures 1C, 3B-3C), at least one of the secondary body tubes is connected to at least one of the secondary blood flow openings (e.g. Figures 1C, 3B-3C), and the at least one secondary blood flow opening and the main flow opening are arranged in intervals (e.g. Figures 3B-3C, they are adjacent one another and therefore as broadly claimed, arranged in intervals). 



		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertini, et al (Bertini) (US 2019/0380851 A1) as discussed supra in view of Kelly (US 2015/0209163 A1).
Regarding Claim 18, Bertini discloses the invention substantially as claimed but fails to teach an edge of at least one of the secondary blood flow opening and/or the main blood flow opening is provided with a radiopaque structure, the radiopaque structure is radiopaque markers continuously or intermittently fixed to an edge of the sealing covering on any of the at least one of the secondary blood flow opening or the main blood flow opening.
Kelly teaches radio markers placed at the ends of the openings (e.g. [0108]), that are gold bands around the lumen(s) (e.g. [0108]).
Kelly and Bertini are concerned with the same field of endeavor as the claimed invention, namely multi-branch stents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bertini such that an edge of at least one of the secondary blood flow opening and/or the main blood flow opening is provided with a radiopaque structure, the radiopaque structure is radiopaque markers continuously or intermittently fixed to an edge of the sealing covering on any of the at least one of the secondary blood flow opening or the main blood flow opening as taught by Kelly in order to aid in visualization (e.g. Kelly, [0108)).
Regarding Claim 20, the radiopaque structure comprises a supporting component and a radiopaque component (e.g. Kelly, [0108], the z-stent (e.g. Figure 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/19/2022